Title: To James Madison from William Willis, 18 July 1801 (Abstract)
From: Willis, William
To: Madison, James


18 July 1801, Boston. Seeks clarification on his account, which was not accompanied by vouchers. Obtaining such papers is difficult, and the sums involved were often trivial. The whole amount is only about $500 for maintaining a consulate five years in Barcelona. Few U.S. ships touched there until his arrival—now about eighty come each year. When Tripoli declared war on the U.S. he tried to protect about thirty ships, opened his house to the masters and supercargoes, and spent a large sum in thus serving his country. Hopes his claim will not be refused. In postscript asks that a paper containing a certified account, accidentally left on Mr. Brent’s table, be forwarded to Boston.
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; postmarked Boston, 23 July; docketed by a clerk as received 30 July.



   
   A full transcription of this document has been added to the digital edition.

